IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SIMMIE KENDRY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3497

MEADOWLARK REAL
ESTATE, LLC, JEFF VIGUE;
RAPID FUNDING GROUP;
RANDY RUGG; AND THOMAS
C. SANTORO,

      Appellees.

_____________________________/

Opinion filed September 4, 2014.

An appeal from an order of the Circuit Court for Duval County.
Hugh A. Carithers, Judge.

Simmie Kendry, pro se, Appellant.

No appearance for Appellees.




PER CURIAM.

      DISMISSED. See Dedge v. Crosby, 914 So. 2d 1055 (Fla. 1st DCA 2005).

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.